2:19-cv-00640-DCN      Date Filed 08/31/20      Entry Number 78        Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

   PARKER MEYER,                          )
                                          )
                     Plaintiff,           )
                                          )                 No. 2:19-cv-00640-DCN
               vs.                        )
                                          )                      ORDER
   JEFFREY ANDERSON and JEFF              )
   ANDERSON & ASSOCIATES PA,              )
                                          )
                     Defendants.          )
   _______________________________________)

          This matter is before the court on defendant Jeffrey Anderson (“Anderson”) and

   Jeff Anderson & Associates PA’s (“JAA”) (collectively, “defendants”) motion to compel,

   ECF No. 68. For the reasons set forth below, the court grants in part and denies in part

   the motion.

                                     I. BACKGROUND

          Defendants formed an attorney-client relationship with plaintiff Parker Meyer

   (“plaintiff”) in 2014. The amended complaint alleges that this case is about defendants

   “choosing multiple ways to promote their own financial interests by actively damaging

   the plaintiff’s interests, each of which ways independently breached the defendants’

   fiduciary and professional duties to the plaintiff.” Am. Compl. ¶ 8. According to the

   complaint, in the summer of 2016, defendants took advantage of a change in Minnesota

   law that allowed them to file over 800 new cases in Minnesota. As such, Anderson

   allegedly “determined unilaterally” that he would terminate his clients in North and South

   Carolina, including plaintiff and her mother, due to JAA’s increased workload in

   Minnesota. Id. ¶¶ 11–13. Plaintiff alleges that defendants did not notify their North and

                                               1
2:19-cv-00640-DCN       Date Filed 08/31/20       Entry Number 78        Page 2 of 8




   South Carolina clients about the terminations in writing, in violation of the rules of ethics,

   and that plaintiff’s current counsel, Gregg Meyers (“Meyers”), who previously worked

   for defendants, was only authorized by defendants to communicate with clients about

   their terminations by telephone. Plaintiff claims that Meyers attempted to “cover” this

   ethical omission by obtaining in writing an election from clients as to which lawyer they

   wanted be represented by. Id. ¶ 24. Plaintiff was one of these clients, and she chose to

   be represented by Meyers. While never explicitly alleged, it appears that the choice of

   lawyers posed to clients resulted from Meyers leaving JAA, and that clients could choose

   between staying with JAA or obtaining representation from Meyers.

          At this point, there was no agreement between Meyers and defendants about how

   the fee would be allocated in plaintiff’s cases. Plaintiff alleges that in November 2015,

   “defendants chose to advance what they imagined was their financial interest in the

   potential fee from the plaintiff’s cases by attacking the plaintiff’s present counsel through

   a means which also attacked the plaintiff.” Id. ¶ 32. Specifically, plaintiff alleges that at

   a “public hearing” on November 30, 2016, which was an unemployment hearing,

   Anderson and his agent Carla Kjelberg testified under oath about “a substantial amount

   of false information, known to be false when advanced,” including the claim that plaintiff

   had a sexual relationship with Meyers. Id. ¶ 34–36. The sole basis alleged for this claim

   was the number of emails between plaintiff and Meyers. Id. ¶ 39. However, later in the

   complaint, plaintiff alleges that defendants also claimed that they had two sources to

   support the information about the alleged inappropriate relationship between plaintiff and

   Meyers. Id. ¶ 43. Plaintiff claims that defendants later admitted to her that they had done

   no investigation into whether she actually did have a sexual relationship with Meyers.



                                                 2
2:19-cv-00640-DCN        Date Filed 08/31/20      Entry Number 78         Page 3 of 8




          This accusation allegedly arose yet again in March 2017 when defendants brought

   suit against Meyers. The complaint alleges that defendants initially did not reference the

   accusation but that after a motion to dismiss had been filed, defendants “alleged publicly

   in writing in June 2017 that the plaintiff and Meyers had ‘inappropriate boundaries.’” Id.

   ¶ 48. Therefore, plaintiff accuses defendants of falsely claiming that plaintiff and Meyers

   were engaged in a sexual relationship at a hearing in 2016 and again on the public record

   in 2017.

          Moving to the allegations about plaintiff’s cases in which defendants originally

   represented her, the complaint alleges that during the trial of plaintiff’s mother’s case,1 in

   which plaintiff was a witness, the state actor defendants argued that plaintiff had an

   improper relationship with Meyers. This was allegedly predicated on plaintiff’s

   telephone records. Plaintiff does not know if this accusation was based on defendants’

   accusation but argues that regardless, defendants’ independent attack bolstered the attack

   by the state actor defendants. After her mother’s trial, plaintiff sought to understand

   defendants’ alleged attack so she could prepare to deal with it at her own trials. Plaintiff

   asked defendants about these accusations, and defendants denied promulgating them.

   After continued questioning from plaintiff, defendants allegedly stopped responding to

   her. Plaintiff alleges that as a result, she was unable to accurately assess the risk of

   defendants’ “damaging conduct” and prepare to offset that conduct, which forced her to

   settle her cases for a lower amount than they were originally valued. In plaintiff’s

   amended complaint, she brings claims for breach of fiduciary duty, breach of assumed




          1
              Plaintiff’s mother was represented at trial by Meyers.
                                                 3
2:19-cv-00640-DCN       Date Filed 08/31/20      Entry Number 78        Page 4 of 8




   duty, aiding and abetting breach of fiduciary duty, professional negligence, breach of

   contract, and breach of contract accompanied by a fraudulent act. ECF No. 19.

          Defendants filed their motion to compel on June 29, 2020. ECF No. 68. Plaintiff

   responded on July 20, 2020, ECF No. 73, and the time for defendants to file a reply brief

   has passed. Therefore, the motion is ripe for review.

                                        II. STANDARD

          Pretrial discovery is governed by Rule 26 of the Federal Rules of Civil Procedure.

   Parties are permitted to “obtain discovery regarding any nonprivileged matter that is

   relevant to any party’s claim or defense and proportional to the needs of the case.” Fed.

   R. Civ. P. 26(b)(1). In determining proportionality, a court should consider “the

   importance of the issues at stake in the action, the amount in controversy, the parties’

   relative access to relevant information, the parties’ resources, the importance of the

   discovery in resolving the issues, and whether the burden or expense of the proposed

   discovery outweighs its likely benefit.” Id. When a party fails to respond to a discovery

   request or responds in an incomplete manner, the party seeking discovery may file a

   motion to compel discovery responses. Fed. R. Civ. P. 37(a)(3)(B); Fed. R. Civ. P.

   37(a)(4).

                                      III. DISCUSSION

          Defendants ask the court to compel the production of all documents responsive to

   defendants’ second set of requests for production that plaintiff has withheld as attorney-

   client privileged. Defendants requested “the case file for the Plaintiff’s underlying

   cases.” ECF No. 68-1 at 7. In response, plaintiff produced some documents but stated

   that “[c]orrespondence with the client was excluded from production on the basis of



                                                4
2:19-cv-00640-DCN       Date Filed 08/31/20       Entry Number 78         Page 5 of 8




   attorney-client privilege.” ECF No. 68-2 at 3. Defendants argue that plaintiff has waived

   any attorney-client privilege related to her underlying cases by bringing this action

   because she put the privileged information at issue.

          In response, plaintiff argues that reliance on the pleadings alone is insufficient to

   find that she waived attorney-client privilege. In support of this position, plaintiff relies

   solely upon In re Mt. Hawley Ins. Co., in which the Supreme Court of South Carolina

   held that “a denial of bad faith and/or the assertion of good faith in the answer” filed in an

   insurance bad faith action “does not, standing alone, place a privileged communication

   ‘at issue’ in a case such that the attorney-client privilege is waived.” 829 S.E.2d 707, 718

   (S.C. 2019). The problem with plaintiff’s reliance on this case is that the case’s holding

   specifically applies in insurance bad faith actions. Indeed, the Supreme Court of South

   Carolina noted that it had “not previously been tasked with harmonizing attorney-client

   privilege and insurance bad faith law” and then proceeded to do just that. Id. at 714

   (emphasis added). The court contemplated the fact that “[i]nsurance bad faith actions

   necessarily bring into conflict the competing policy considerations of protecting the

   attorney-client privilege and promoting broad discovery to facilitate the truth-seeking

   function of our justice system” and found that the approached adopted by the court

   “accounts for and fairly distributes the risks and benefits of the various competing public

   policies.” Id. at 717–18. As such, it is abundantly clear that the discussion and holding

   in In re Mt. Hawley Ins. Co. applies specifically to bad faith insurance actions. This case

   is not a bad faith insurance action, making In re Mt. Hawley Ins. Co. inapplicable here.

          Instead, the question before the court is the broader question of whether plaintiff

   has implicitly waived her attorney-client privilege with Meyers in her underlying cases



                                                 5
2:19-cv-00640-DCN       Date Filed 08/31/20       Entry Number 78        Page 6 of 8




   by virtue of bringing this lawsuit. “The attorney-client privilege belongs solely to the

   client and can only be waived by the client.” State v. Thompson, 495 S.E.2d 437, 439

   (S.C. 1998). In order for a client to waive attorney-client privilege, “the waiver must be

   distinct and unequivocal.” State v. Hitopoulus, 309 S.E.2d 747, 749 (S.C. 1983). “Under

   South Carolina law, a party may implicitly waive a privilege by placing a privileged

   communication ‘at issue’ in a case.” Berchtold Corp. v. Faegre Baker Daniels, LLP,

   2014 WL 12609704, at *2 (D.S.C. Dec. 3, 2014) (quotations and citations omitted). “A

   waiver of the privilege ‘occurs when the party puts “at issue” some fact which necessarily

   involves an examination of the attorney’s advice or communication to the client.’” Id.

   (quoting United States v. White, 944 F. Supp. 2d 454, 459 (D.S.C. 2013)). “The ‘at

   issue’ doctrine is based on notions of fairness and truth-seeking.” White, 944 F. Supp. 2d

   at 459. “[A] party waives the attorney-client privilege if ‘(1) assertion of the privilege

   was a result of some affirmative act, such as filing suit, by the asserting party; (2) through

   this affirmative act, the asserting party put the protected information at issue making it

   relevant to the case: and (3) application of the privilege would have denied the opposing

   party access to information vital to his defense.’” Berchtold Corp., 2014 WL 12609704,

   at *2 (quoting White, 944 F. Supp. at 459).

           Here, plaintiff has alleged that defendants’ actions forced her to settle her

   underlying cases for less than they were worth. Am. Compl. ¶ 84 (“As a direct and

   proximate result of the conduct of the Anderson defendants, the plaintiff was compelled

   to mitigate the injuries the Anderson defendants caused her interests, and to compromise

   her S.C. cases at a deep discount rather than run the risk of trying her S.C. cases with the

   state actor defendants in her existing cases collaborating with the Anderson



                                                 6
2:19-cv-00640-DCN       Date Filed 08/31/20        Entry Number 78        Page 7 of 8




   defendants.”). By doing so, she has put at issue her decision to settle her case, which

   “necessarily involves an examination of” Meyers’s communication to plaintiff on that

   issue. Berchtold Corp., 2014 WL 12609704, at *2. Indeed, based on her response brief,

   plaintiff does not seem to dispute that she has put this topic at issue and instead argues

   that her amended complaint alone is insufficient to waive attorney-client privilege. As

   discussed above, that argument is unique to insurance bad faith actions and does not

   apply here. Moreover, applying privilege would deny defendants “access to information

   vital to [their] defense,” such as exploration of why plaintiff settled her underlying cases,

   whether defendants’ alleged breach of fiduciary duty was the proximate cause of

   plaintiff’s decision to settle, and whether that alleged breach injured plaintiff by forcing

   her to settle for less than her cases were worth.

           However, defendants requested the entirety of case files for plaintiffs’ underlying

   cases, which may also contain communications between Meyers and plaintiff that are not

   necessary to prove or disprove plaintiff’s allegations, such as general litigation strategy.

   Therefore, the court grants defendants’ motion as to any communication between Meyers

   and plaintiff that relates to plaintiff’s decision to settle her underlying cases and the

   valuation of her cases but denies the motion as to any communications that have no

   bearing on these issues.




                                                  7
2:19-cv-00640-DCN     Date Filed 08/31/20   Entry Number 78   Page 8 of 8




                                 IV. CONCLUSION

         For the foregoing reasons, the court GRANTS IN PART and DENIES IN

   PART the motion.

         AND IT IS SO ORDERED.




                                    DAVID C. NORTON
                                    UNITED STATES DISTRICT JUDGE

   August 31, 2020
   Charleston, South Carolina




                                            8
